SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 16, 2014 Blonder Tongue Laboratories, Inc. (Exact Name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-14120 (Commission File Number) 52-1611421 (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey08857 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (732) 679-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Executive Stock Purchase Plan On June 16, 2014, the Board of Directors of Blonder Tongue Laboratories, Inc. (the “Company”) adopted the Executive Stock Purchase Plan (the “Plan”).The Plan allows executive officers of the Company to elect to purchase common stock of the Company in lieu of receiving their salary.The maximum number of shares of common stock that can be purchased by all participants, in the aggregate, pursuant to the Plan is 250,000 shares.The shares will be purchased directly from the Company at the fair market value of the Company’s common stock on the date of purchase (based on selling prices reported on NYSE MKT), which is the payroll date when the salary is withheld. The foregoing summary is not complete and is qualified in its entirety by reference to the Plan, which is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)The following exhibit is filed herewith: Exhibit 99.1Executive Stock Purchase Plan SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLONDER TONGUE LABORATORIES, INC. By: /s/ Eric Skolnik Eric Skolnik Senior Vice President and Chief Executive Officer Date: June 20, 2014
